Title: To George Washington from the Massachusetts General Court, July–August 1775
From: Massachusetts General Court
To: Washington, George

 

[Watertown, Mass., July or August 1775]

This Court have had information from many respectable Persons, That intelligence is constantly conveyed to General Gage, Of all the operations pursued in this Colony for the restoration of our Liberty, by some bad men from the Province of New Hamshe, who are continually going to, and from, the Army under your Excellencys command, from thence it is carried on board the Scarboro Man of war now Laying in the Harbour of Piscataway and sent immediately to Boston by their Cutters—We beg leave to recommend this as a matter worthy, your Excellencys attention; and would suggest whether it might not be expedient to send some Forces into that Province to cut off all communication between the Inhabitants of sd Province, and the Ship of war now in said Harbour. If your Excellency does not approve of this method, We think at least their Provincial Congress may be informed of such transactions and that they be desired to use their utmost exertions for preventing such Villainous proceedings as the continuance thereof may be attended with important consequences.
